PER CURIAM.
In this case, the trial judge adjudicated appellant guilty of reckless driving, fleeing a police officer, and aggravated assault. He then imposed a sentence of three years imprisonment. We affirm the judgment, but we agree with appellant that his sentence contains two infirmities.
The three-year sentence is an illegal general sentence. Dorfman v. State, 351 So.2d 954 (Fla.1977); Darden v. State, 306 So.2d 581 (Fla. 2d DCA 1975). Also, the phrase “at hard labor” in the present sentence is improper. Speller v. State, 305 So.2d 231 (Fla. 2d DCA 1974). Therefore, we remand for resentencing and appellant need not be present for this purpose.
GRIMES, C. J., and SCHEB and RYDER, JJ., concur.